Citation Nr: 0714263	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board denied service connection for major 
depression in a September 2005 decision.  The veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims.  That Court vacated the Board's decision and remanded 
the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records show the veteran was seen in 
January 1969 with complaints of "nerves."  The treatment 
note from January 15, 1969, indicates that he complained that 
he goes to bed real nervous and wakes up real nervous.  No 
impression is stated, but the veteran was prescribed Librium 
10 mg twice a day for two weeks.  The veteran was seen again 
two days later with the same complaint of "nerves."  The 
impression stated was "immature personality with acting 
out."  He was referred for a "NP consult."  Subsequent 
treatment notes indicate that he was continued on Librium.  
On February 5, 1969, the veteran was seen again requesting 
that his NP appointment be sooner, but he was told that he 
would have to wait.  A note from February 24, 1969, indicates 
that the veteran was interviewed that date at the "MHCS 97th 
Gen Hosp. APO 09757".   No other treatment records are seen 
in the service medical records, but this sequence suggests 
there may be records from the mental health clinic of the 
97th General Hospital not associated with the file.  An 
attempt to obtain such records should be made.  

Thereafter, the veteran should be scheduled for a new VA 
mental health examination, for an opinion as to whether the 
veteran's current psychiatric disorder is related to his 
service and the complaints and treatment received for 
"nerves" during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request the veteran's psychiatric clinical 
records/mental health clinic records from the MHCS 
of the 97th General Hospital APO 09757 for the 
period of February 1969 through March 1969.  
Associate all requests and records received with 
the claims file.  If records are unavailable from 
any sources, a negative reply is requested.

2.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a VA 
mental health examination.  The claims file must 
be provided to the examiner and reviewed prior to 
the examination.

All psychological testing indicated should be 
conducted.  Thereafter, the examiner should render 
an opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent probability) 
that the veteran's current psychiatric disorder is 
related to the complaints of and treatment for 
"nerves" in service.  The opinion should be 
supported by a rationale, and reconciled with any 
opinions of record (see e.g. April and August 2003 
documents from Dr. Griffin, and September 2003 VA 
examination report), with which it may potentially 
differ.  

3.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the veteran's 
claim should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

